






Citation:


Adler 
          International Investments Ltd. v. Central Okanagan (Regional District)


Date:
20030102







2003 
          BCCA 6


Docket:


CA028076






COURT 
          OF APPEAL FOR BRITISH COLUMBIA






BETWEEN:






ADLER INTERNATIONAL INVESTMENTS LTD. and

ADLER ARBOURSIDE WESTBANK LIMITED PARTNERSHIP






APPELLANTS

(PLAINTIFFS)






AND:






REGIONAL DISTRICT OF CENTRAL OKANAGAN






RESPONDENT

(DEFENDANT)






AND:






THE PROVINCIAL AGRICULTURAL LAND COMMISSION






DEFENDANT












Before:


The 
          Honourable Madam Justice Newbury







The 
          Honourable Mr. Justice Low







The 
          Honourable Mr. Justice Smith










R. 
          Burke


Counsel 
          for the Appellants




D.R. 
          Bennett and R. Berger


Counsel 
          for the Respondent




Place 
          and Date of Hearing:


Vancouver, 
          British Columbia




December 9, 2002




Place 
          and Date of Judgment:


Vancouver, 
          British Columbia




January 2, 2003








Written 
    Reasons by:

The 
    Honourable Madam Justice Newbury



Concurred 
    in by:

The 
    Honourable Mr. Justice Low

The 
    Honourable Mr. Justice Smith


Reasons for Judgment of the Honourable 
    Madam Justice Newbury:






[1]

In early 1998, the plaintiff Adler International Investments Ltd. ("Adler") 
    wished to develop a "seniors' assisted living centre", consisting 
    of 102 strata title units, near Westbank, British Columbia.  The location 
    it proposed consisted of some one and one-half acres bounded on three sides 
    by agricultural land, and zoned for (low density) residential use.  Adler 
    therefore applied to have the zoning amended to higher density, "congregate 
    housing".

[2]

This posed some difficulty from the outset, since the Regional District 
    of Central Okanagan, a defendant herein, was in the process of finalizing 
    a "Town Centre Plan" for Westbank in accordance with the Official 
    Community Plan adopted in 1997.  The latter included a policy to "[avoid] 
    locating Medium to High Density Residential development next to land designated 
    as Agricultural."  In addition, the District had held discussions with 
    the Agricultural Land Commission ("ALC"), also a defendant in this 
    proceeding, about the circumstances in which the ALC would release land from 
    its Reserve to accommodate Westbank's long-term expansion plans.  On one view 
    at least, the two bodies had reached a general understanding that medium to 
    high-density development would not be permitted next to agricultural land 
    as long as the latter was still being farmed.

[3]

Adler was made aware that it faced difficulties in obtaining the rezoning, 
    but it pressed on nevertheless.  In the initial stages of its application, 
    it had some success at the district level: on December 16, 1998, the directors 
    of the District held a public hearing (as required by s. 890 of the
Municipal 
    Act
, R.S.B.C. 1996, c. 323, now the
Local Government Act
) 
    at which the amending by-law was discussed.  Immediately thereafter, the District 
    gave second and third reading to the by-law, despite reservations expressed 
    by the ALC, the Ministry of Highways, and by the District's own planning staff 
    that any zoning amendment was "premature".

[4]

On becoming aware of the status of the by-law amendment, however, the 
    ALC reacted in strong terms.  In the minutes of its meeting of January 7, 
    1999, the Commission expressed the view that the District had "undermined 
    the basis of trust on which the Commission had indicated it would consider 
    further areas for urban development adjacent to the northwest side of the 
    Westbank Town Centre."  The Commission resolved to advise the Regional 
    District of its "disappointment" regarding the development proposed 
    by Adler, particularly in light of the "understanding that the Regional 
    District would protect farm land in areas being considered for long-term expansion 
    for as long as the farmers continue to farm."  Further, it "confirmed" 
    that its consent to the Regional District's designation of certain Agricultural 
    Reserve lands as "non-farm" had been subject to the "retention 
    of lower densities within the non-ALR enclaves".  The Commission not 
    only wrote to the District accordingly (by letter dated January 19, 1999), 
    but also wrote to the Minister of Municipal Affairs (who may, under s. 874 
    of the
Act
, order that the by-law be altered) and the Minister 
    of Agriculture on February 3 recommending that the by-law not be approved 
    until the ALC's objections were fully addressed.  As two of the District's 
    directors discovered when they met with the Ministers about the matter in 
    Victoria, the Ministers were receptive to the Commission's concerns.

[5]

The landowners who farmed land adjacent to the site of the proposed 
    development also became more vocal in their opposition, requesting that the 
    Regional District rescind second and third reading of the by-law because of 
    what they called "new information".  This request was at first rejected 
    by the District's administrator, but in early February, he prepared a report 
    to the directors of the District as follows:

The 
    rezoning application by Adler International Investments Ltd. was the subject 
    of a Public Hearing December 7, 1998 and the bylaw effecting the rezoning 
    was given second and third readings that evening, following the close of the 
    Hearing.  Since the close of the Hearing, new material has been received which
we consider to be of sufficient importance to recommend that the Board 
    give reconsideration to the matter
.



Recommendation:



THAT 
    second and third readings of Bylaw No. 1230 being "Zoning Amendment Bylaw 
    No. 1230 and Bylaw No. 686-8 being "Community Plan Amendment Bylaw 686-8"
be rescinded
and any and all matters, including any new information, 
    be referred to a new Public Hearing.



Rationale:



The 
    Regional District has received new information relative to this application 
    since the close of the Public Hearing on December 7, 1998.
The Regional 
    District Board is, by law, prohibited from receiving new information unless 
    and until second and third readings of the bylaws have been rescinded and 
    the matters referred to a Public Hearing.  While we cannot disclose the information 
    to Board members, we can advise that such information is from a public authority.



In keeping 
    with legal requirements, discussion of the Board at this time should be confined 
    to a discussion of whether to rescind second and third readings and re-submit 
    the matters to a new Public Hearing.
Should the foregoing recommendation 
    be adopted by the Board, the new information will be made available at that 
    time.
[underlined passages represent my emphasis.]





Apparently 
    acting on this advice, the District voted on February 22, 1999 to rescind 
    second and third reading of the amending by-law, and to reconsider the matter 
    at another public hearing.

[6]

That hearing was held on March 29, 1999.  Two of the ALC's letters 
     those dated December 16, 1998 and February 3, 1999  were referred to at 
    the meeting, as were various letters from members of the public.  (Copies 
    of all the ALC letters had been made available to Adler.)  When second and 
    third reading were again proposed on April 12 following the hearing, the District 
    rejected the motion, and indeed also voted to rescind first reading of the 
    by-law.

[7]

Adler sued both the District and ALC in the court below for damages 
    for injurious falsehood and abuse of statutory authority  a tort that requires 
    either the exercise of a statutory power by a public official with malice 
    (which includes an improper purpose), or the exercise of a power the official 
    does not have, with knowledge that it is unlawful or recklessness as to whether 
    it is lawful: see
Powder Mountain Resorts v. British Columbia
[2001] 11 W.W.R. 448, 94 B.C.L.R. (3d) 14, at paras. 61-69, and
First 
    National Properties v.
Highlands (District)
(2001) 198 D.L.R. (4th) 443, 88 B.C.L.R. (3d) 125, at paras. 38-45, 
    both decisions of this court.  As I understand it, Adler relied on the second 
    branch of the tort, and therefore also sought a declaration that the 'rescinding' 
    resolution (and presumably the second public hearing) were unlawful in that 
    they did not comply with the
Act
.  (See now the
Local 
    Government Act
, ss. 890-894.)

[8]

On December 21, 2000, the trial judge dismissed Adler's claim.  The 
    Court's Reasons, which were pronounced orally in Chambers and are evidently 
    not reported, are long and detailed, reflecting the fact-intensive nature 
    of the action.  Since the facts are unlikely to be of interest to anyone but 
    the parties, I will not attempt to undertake a thorough review of them here 
    except as necessary to deal with the points raised on appeal.  The appeal 
    was restricted to Adler's case against the District alone, and to the allegation 
    of abuse of statutory authority.

[9]

In this court, counsel for Adler attacked several of the trial judge's 
    findings of fact as being clearly and palpably wrong  in particular the finding 
    at para. 146 of the Reasons that the District had not given any "assurances" 
    to the ALC regarding the protection of property adjoining land in the Agricultural 
    Land Reserve; and the finding at para. 114 that at the time they voted to 
    rescind second and third reading of the amending by-law, none of the directors 
    knew of the "new information"  i.e., the ALC's strong opposition 
    to the rezoning.  Mr. Burke reviewed the evidence at some length to show that 
    the District had at least reached some understanding with the ALC regarding 
    the protection of farmlands, and that two of the directors, Messrs. Hobson 
    and Novakowski, were clearly aware of the ALC's sharpened opposition to the 
    zoning amendments in early 1999 before the administrator made his report.  
    On the other hand, there is no evidence that any of the directors knew, prior 
    to passing the 'rescinding' resolution, what "new material" was 
    being referred to by the administrator in his report of February 19  although 
    Mr. Burke contended that in the circumstances, the directors could easily 
    have guessed.

[10]

In 
    light of the view I take of the main question raised by this appeal, however, 
    the trial judge's apparent factual errors are not determinative.  I propose 
    to proceed on the assumption that "assurances" of some kind had 
    been given by the District to the ALC as Adler alleges, and that at least 
    two of the directors of the District were aware of the ALC's more aggressive 
    stance taken in response to the giving of second and third reading to the 
    zoning changes sought by Adler.  Even on these assumptions, it is my view 
    that a case of abuse of statutory authority against the Regional District 
    was not made out.

[11]

Adler's 
    main focus was on the legality of the 'rescinding' resolution in light of 
    the (assumed) knowledge of at least two of the directors of the ALC's position 
    regarding the re-zoning in early 1999.  In Mr. Burke's submission, having 
    been advised that they could not receive "new information" before 
    voting on the rescinding resolution, and having in fact already become aware 
    of the information, Messrs. Novakowski and Hobson and perhaps the entire board 
    acted unlawfully and in breach of statutory authority in voting on the resolution.  
    When asked what the directors should have done, counsel for Adler responded 
    that the District should have reconvened a public hearing.  That of course
was
the effective result of the rescission resolution.  In any event, 
    Adler contended that the conduct of at least two of the directors had, to 
    their knowledge, been "unlawful", in that
before
the District 
    could rescind a previous resolution by which Adler had acquired a vested right 
    (Adler had been permitted by the Superintendent of Real Estate to accept offers, 
    conditionally, for the purchase of strata units in the seniors' centre once 
    third reading was given), a public hearing was required.  Counsel referred 
    us to s. 27(4) of the
Interpretation Act
, R.S.B.C. 1996, c. 
    238, which states:

(4)  
    If in an enactment a power is conferred to make regulations, the power includes 
    a power exercisable in the same manner, and subject to the same consent and 
    conditions, if any, to repeal or amend the regulations and make others.





The
Act
defines "regulation" to include a by-law, but 
    the term does not expressly include a resolution such as that giving second 
    and third reading to the by-law in question in this case.  As well, Mr. Burke 
    relied on various case authorities for the proposition that where a decision 
    may lead to the loss of a right or privilege, the party at risk is generally 
    entitled to a hearing: see
Maple Ridge v. Thornhill Aggregates Ltd.
(1998) 162 D.L.R. (4th) 203 (B.C.C.A.), at para. 32, citing
McInnes 
    v. Onslow-Fane
[1978] 1 W.L.R. 1520 (Ch. Div.) at 1528-9; and
Witt 
    v.
Surrey (District)
(1989) 44 M.P.L.R. 68, [1989] B.C.J. No. 886 (Q.L.) (B.C.S.C.).

[12]

In 
    the latter case, a newly-elected mayor proposed that a recently-adopted zoning 
    by-law be reconsidered pursuant to then s. 240 of the
Municipal Act
(now s. 219).  No public hearing was held for the purpose of reconsidering 
    the by-law; council simply voted to "reject" it.  The petitioner 
    succeeded in arguing that s-s. 240(5) required a public hearing for the reconsideration 
    no less than for the original passing of the by-law.  Section 240(5) provided:

(5)  
    The conditions which applied to the passage of the original bylaw, resolution 
    or proceeding apply to its rejection.





Finch 
    J., as he then was, stated:

In the 
    context of s. 240 "passage" refers to the [full] process by which 
    the original by-law was adopted.
There were stringent statutory conditions 
    governing its adoption, and it is both logical and fair that equally stringent 
    conditions should apply to its subsequent rejection upon a reconsideration 
    under s. 240. Otherwise, the safeguards surrounding its original passage could 
    easily be circumvented or undone.
It is no answer for the respondent to 
    say that the public's views have already been heard when the by-law was first 
    passed.
The public has the right, under s-s. 240(5), to be heard again 
    upon any objections raised by the mayor at the time of reconsideration.



The respondent's arguments with respect to inconvenience and impracticality 
    do not persuade me. The statutory procedure was followed during the by-law's 
    original passage. It is time consuming and stringent. The Legislature obviously 
    regarded the property interests potentially at stake as deserving of these 
    mandatory protections. The property interests are no less important upon a 
    reconsideration of the by-law, and are equally deserving of the statutory 
    safeguards erected by the Legislature.



I hold that the "conditions which applied to the passage of the original 
    by-law" include, at least, the steps set out in s. 947 and s. 956 of 
    the
Municipal Act
, and in particular include the need for a 
    public hearing. In my view, this is a further ground for striking down Resolution 
    No. R-133 which purports to reject By-law No. 9766.  [at 6; emphasis added.]





[13]

There 
    is no counterpart to s. 240(5) in Division 4 of Part 26 of the
Municipal 
    Act
, which establishes the procedures to be followed where a zoning 
    by-law or community plan is being adopted.  Instead, s. 894(1) states:

(1)  
    After a public hearing, the council or board may, without further notice or 
    hearing,



(a) 
    adopt or defeat the bylaw, or



(b) 
    alter and then adopt the bylaw, provided that the alteration does not



(i)     
    alter the use,

(ii)   
    increase the density, or

(iii)  without the owner's consent, decrease the density



of 
    any area from that originally specified in the bylaw.





The 
    obvious inference is that a zoning by-law may still be defeated notwithstanding 
    that it has received third reading.  Thus the District in the case at bar 
    could have simply proceeded to defeat the by-law when it received the administrator's 
    report, and then on learning of the "new information" could presumably 
    have decided whether to begin all over again.  I do not read the majority 
    judgment of this court in
Jones v. Delta (District)
(1992) 92 
    D.L.R. (4th) 714, 69 B.C.L.R. (2d) 239, as suggesting anything to the contrary.

[14]

Had 
    the District done so  i.e. defeated the by-law on fourth reading and then 
    begun again  there is no doubt another public hearing would have been necessary.  
    This court in
Pitt Polder Preservation Society v. Pitt Meadows (District)
(2000) 189 D.L.R. (4th) 219, 77 B.C.L.R. (3d) 54, recently underlined the 
    purposes of the public hearing requirement in the municipal context, and the 
    importance of full disclosure of all materials being considered, to all interested 
    persons.  Rowles J.A. quoted the following passage from
Harrison 
    v. Richmond (City)
(1993) 14 M.P.L.R. (2d) 
    261 (B.C.S.C.), where Finch J. observed:

These cases show that in order for the hearing process to be fair and informed, 
    the municipality must disclose all relevant material which is considered by 
    council or its committee in the course of adopting a by-law.  The purpose 
    of a public hearing is to provide those persons whose interests are affected 
    by the by-law an opportunity to be heard at a full and impartial public hearing.  
    This objective is frustrated if persons interested in a proposed by-law do 
    not have access to materials which are relied upon by council in reaching 
    its decision.

[at 
    272]

[15]

None 
    of the cases to which counsel for Adler referred us supports the proposition 
    that once a by-law has received third reading, a person affected by it has 
    a vested interest which precludes a council from declining to adopt the by-law.  
    Section 894(1) clearly puts any such notion to rest.  The cases do, on the 
    other hand, emphasize the predicament in which the District found itself in 
    early 1999.  It had received information, not known (or perhaps not fully 
    understood) prior to the ALC's meeting in January and therefore not available 
    to be disclosed at the public hearing held in late 1998.  The proposed by-law 
    had always been subject to the approval of the Minister, who was likely to 
    take the ALC's objections seriously, as well as that of other governmental 
    authorities.  The trial judge found:

... as a fact that the Adler proposal had not been properly evaluated by [the 
    Regional District] and was inconsistent with the [Official Community Plan] 
    policies respecting agriculture.  The R.D.C.O. had an obligation to follow 
    the O.C.P. including those provisions regarding the edge policies in order 
    to avoid conflicts at the urban and agricultural borders.  Notwithstanding 
    urban designation, the existing provisions on urban agricultural borders would 
    continue to apply to protect the lands.  [para. 91]



and 
    further:

A fundamental flaw in the process is that while the land was re-designated 
    to comprehensive development, there was a failure to comply with these provisions 
    and
there was no amendment to the O.C.P., which would relieve the site 
    from such compliance.  If there had been such an amendment, it would have 
    had to come forward to the Commission.  If that had occurred, third reading 
    in all likelihood would have never been given
.  The uncontradicted evidence 
    is that the Commission never received a referral of the R.D.C.O. bylaws as 
    required under the
Municipal Act
.  The role of the Ministry of Municipal 
    Affairs is to review bylaws and O.C.P. amendments.  Mr. Pellett testified 
    that it is unusual for the Ministry to call, in regard to referral replies 
    received from a Commission, to discuss concerns or to ask for clarification.



The plaintiff suggested that the Commission had been given every opportunity 
    to make its views known to R.D.C.O. and it chose not to take the opportunity.  
    This ignores the uncontradicted evidence that it had no notice of the public 
    hearing and the fact that the
statutory scheme contemplated that the Ministry, 
    not the Regional District, had the last word on a bylaw or O.C.P. amendment.  
    Those which impair or impede the intent of the
Agricultural 
    Land Commission are of no effect
. [paras. 101-2]





No 
    doubt was cast on the correctness of these observations.

[16]

British 
    Columbia courts have commented on previous occasions that it is unrealistic 
    to expect municipal councillors to shut themselves off from new information 
    even at a late stage in the by-law approval process.  In
Lewis v. Surrey
(1978) 10 M.P.L.R. 123, Macfarlane J. said the Legislature could not have 
    intended that after the holding of a public hearing, each councillor is required 
    to remain "incommunicado" with respect to the by-law in question.  
    (at 130.)  He continued:

... 
    that is not to say ... that in every case where an individual alderman has 
    received information outside of a council meeting that the whole legislative 
    process must come to a halt, and a new public hearing be held. If that were 
    so, the system would be so cumbersome as to be incapable of producing practical 
    results. In this case, for instance, a new alderman was given information 
    by the petitioner after the public hearing. Did that require that a new public 
    hearing be held? I think not.  [at 131]





[17]

More 
    recently, in
Neufeld v. Comox-Strathcona (District)
[1992] B.C.J. 
    No. 1413 (Q.L.) (B.C.S.C.), Hood J. dealt with a very similar situation to 
    that at issue here.  Following one public hearing at which the Ministry of 
    the Environment had been told it was "too late" to report, the local 
    council was told that 'new information' had been received which, if considered, 
    would necessitate a second public hearing.  That information was the Ministry's 
    report.  The Court held as follows:

While the committee may 
    state, at the end of a public hearing, that no further information or letters 
    will be accepted, I have no doubt that local residents and other persons interested 
    will write to
the committee and make further submissions if they believe that to do so will 
    further their cause.  While the committee may reject some, or all, 
    of the submissions it does not follow that in the event the committee receives 
    further information or submissions from an interested party, or from any other 
    source, which in its opinion warrants consideration, and creates second thoughts 
    with regard to a previous recommendation, the committee cannot consider the 
    same,
provided they act fairly in doing so and, in particular, that a fresh 
    public hearing pursuant to s. 956 is held
; and the persons affected by 
    the new information or submissions are given a reasonable opportunity to be 
    heard in opposition to them.  [at 13; emphasis added.]





I 
    respectfully adopt these comments.

[18]

The 
    case at bar in my view represents the converse of
Lewis v. Surrey
,
supra
.  Here, the "new information" concerned the opposition 
    of a key governmental authority whose objections had to be addressed before 
    the by-law could become law.  The ALC's objections had serious implications 
    not only for the Adler proposal, but for the entire region.  The District 
    had no real practical alternative but to consider these objections, and therefore 
    to hold another hearing.  Whether it did so after rescinding second and third 
    readings is a matter of form only, but since s. 890(2) of the
Act
states 
    that a public hearing must occur before third reading, it appears they had 
    little choice in procedural terms.  In any event, as stated by the Court in
Neufeld
,
supra
:

It is 
    to be remembered that the rule of fairness being focused on is procedural 
    fairness, a rule which is flexible and will vary to some degree with the circumstances, 
    including the function of the particular tribunal ....





[19]

More 
    importantly, even if the District's actions had been "unlawful", 
    no evidence was adduced that would prove the mental element required for the 
    tort of abuse of statutory authority.  There was no evidence that supported 
    an inference of knowledge of illegality or recklessness on their part regarding 
    the legality of the procedure that was followed.  This court stated in
MacMillan 
    Bloedel v. Galiano Island Trust Committee
(1995) 10 B.C.L.R. (3d) 
    121 and again in
First National Properties
,
supra
, at 
    para. 38, that courts should be slow to impute bad faith to elected officials. 
     Here, the only evidence is that the directors were taken aback by the ALC's 
    expressed views and perhaps even resented them.  But in voting to rescind 
    second and third readings, they were acting on the advice of the administrator, 
    and that advice was not unreasonable.  In the final analysis, until the by-law 
    was enacted, the directors were entitled to reconsider or change their minds 
    about the wisdom of the re-zoning in light of all the circumstances.  That 
    is what they did.  There was simply no basis for a finding of abuse of statutory 
    authority on the evidence before the court; and even the argument that the 
    directors' actions were "unlawful" is, in my respectful view, tenuous.

[20]

Finally, 
    I record a submission made by Adler in this court that District officials 
    should have advised it, long before early 1999, of the (assumed) "assurances" 
    given to the ALC for the protection of agricultural lands adjoining the Reserve.  
    Had Adler been so advised, Mr. Burke argued, it would not have wasted its 
    time and money in pursuing what he now characterizes as a "hopeless" 
    re-zoning application.  But this was not pleaded or argued below, and consequently, 
    no evidence was adduced that would support an allegation of abuse of statutory 
    authority arising out of any such failure to disclose.  We therefore informed 
    counsel that we would not consider this new argument.

[21]

For 
    the foregoing reasons, the appeal was dismissed.







The 
    Honourable
Madam Justice Newbury







I AGREE:







The Honourable
Mr. 
    Justice Low







I AGREE:







The Honourable
Mr. 
    Justice Smith








